Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 84-102 are pending. 

Applicant’s election of Group I that read on (A) the first membrane-bound antigen is APLP2, the second membrane-bound antigen is FGFR3, and the third membrane-bound antigen is FGFR3; and (B and C) two of the first, second, and third epitopes are the same  in the reply filed on September 22, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 86 and 98-102 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 84-85 and 87-97, drawn to a trivalent multispecific molecule (MBM) that read on (A) the first membrane-bound antigen is APLP2, the second membrane-bound antigen is FGFR3, and the third membrane-bound antigen is FGFR3; and (B and C) two of the first, second, and third epitopes are the same, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/930,916, filed November 5, 2019, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 22, 2022 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings filed on April 22, 2022 are acceptable. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim rejections under - 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 84-85 and 87-97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
Claim 84 encompasses any trivalent multispecific binding molecule (MBM), comprising: (a) a first half antibody comprising in an N- to C-terminal orientation: (i) any scFv means for binding to a first epitope of any first antigen; (ii) any first Fab means for binding to any second epitope of any second antigen; and (iii) a first Fc domain; and (b) a second half antibody comprising, in an N- to C-terminal orientation: (i) a second Fab means for binding to any third epitope of any third antigen; (ii) a second Fc domain capable of heterodimerizing with the first Fc domain to form an Fc heterodimer.
Claim 85 encompasses the trivalent MBM of claim 84, wherein the first, second and third antigens are any membrane-bound antigens.
Claim 87 encompasses the trivalent MBM of claim 84, in which two of the first, second and third epitopes are the same.
Claim 88 encompasses the trivalent MBM of claim 84, in which the second and third epitopes are different and the second and third antigens are the same.
Claim 89 encompasses the trivalent MBM of claim 84, wherein the scFv means is connected to the first Fab means via any linker.
Claim 90 encompasses the trivalent MBM of claim 89, wherein the linker is at least 5 amino acids in length.
Claim 91 encompasses the trivalent MBM of claim 90, wherein the linker is up to 40 amino acids in length.
Claim 92 encompasses the trivalent MBM of claim 91, wherein the linker is 25 to 35 amino acids in length.
Claim 93 encompasses the trivalent MBM of claim 91, wherein the linker is or comprises a multimer of GnS (SEQ ID NO: 61) or SGn (SEQ ID NO: 62), where n is an integer from 1 to 7.
Claim 94 encompasses the trivalent MBM of claim 93, wherein the linker is or comprises a multimer of G4S (SEQ ID NO: 4).
Claim 95 encompasses the trivalent MBM of claim 84, wherein the Fc domains in the Fc heterodimer comprise knob-in-hole mutations as compared to a wild type Fc domain.
Claim 96 encompasses the trivalent MBM of claim 84, wherein at least one Fc domain in the Fc heterodimer comprises a star mutation as compared to a wild type Fc domain.
Claim 97 encompasses a pharmaceutical composition comprising the trivalent MBM of claim 84 and an excipient.
The specification discloses multispecific binding molecule (MBM) comprising two half antibodies, one of which comprises at least one antigen binding site (e.g., a Fab) and the other of which comprises at least two antigen binding sites (e.g., a Fab with an scFv operably linked to the N-terminus of its VH).  The specification exemplifies bispecific, trivalent 2+1 N-terminus KLB binding scFv fused to the N-terminus of FGFR1c VH domain of IgG having the following structure:

    PNG
    media_image1.png
    245
    350
    media_image1.png
    Greyscale

The trivalent bispecific binding molecule comprises (a) a first half antibody comprising in an N- to C-terminal orientation, (i) a KLB binding scFv antibody, a linker consisting of SEQ ID NO: 57 fused to (ii) a first FGFR1c binding Fab and (iii) a first IgG1 Fc domain with knob-forming mutations (S354C, T366W, EU numbering) and (b) a second half antibody comprising in an N- to C-terminal orientation, (i) a second KLB binding Fab and (iii) a second IgG1 Fc domain with hole-forming mutations (Y349C, T366S, L368A, Y407V, EU numbering) wherein the first Fc domain heterodimerized with the second Fc domain to form an Fc heterodimer.  The KLB binder comprises a heavy chain variable (VH) and a light chain variable (VL) wherein the VH comprises the amino acid sequence of SEQ ID NO: 26 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 27 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 28 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 29, see Table 2B at p. 31-32. 
The FGFR1c binder comprises a heavy chain variable (VH) and a light chain variable (VL) wherein the VH comprises the amino acid sequence of SEQ ID NO: 30 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 31 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 32 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 33 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 34 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 35 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 36 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 35 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 37 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 35. 
The specification further discloses FGFR3 binder comprises a heavy chain variable (VH) and a light chain variable (VL) wherein the VH comprises the amino acid sequence of SEQ ID NO: 38 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 39 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 40 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 41, see Table 4 at p. 34.  
The specification discloses APLP2 binder comprises a heavy chain variable (VH) and a light chain variable (VL) wherein the VH comprises the amino acid sequence of SEQ ID NO: 42 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 43 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 44 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 43 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 45 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 43, see Table 5 at p. 35. 
The specification discloses CD63 binder comprises a heavy chain variable (VH) and a light chain variable (VL) wherein the VH comprises the amino acid sequence of SEQ ID NO: 46 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 47 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 48 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 49 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 50 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 51 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 52 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 53 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 54 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 55 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 54 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 56. 
However, the specification does not describe the structure-identifying information, e.g., amino acid sequence about the heavy chain variable (VH) and light chain variable domain (VL) of scFv, first Fab and second Fab encompassed by the trivalent multispecific binding molecule (MBM) that correlated with binding to which epitopes of the which antigens to allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.  The specification does not describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed trivalent multispecific binding molecule (MBM) themselves.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.
For example, Lloyd et al. teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892); see, e.g., Discussion).
Similarly, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-118, Nov 14, 2003; PTO 892) teach that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
Even assuming the antigen is FGFR3 and APLP2 (elected species), the art teaches monoclonal antibody that binds to a protein from one species may not bind to protein from another species. 
For example, Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular). 
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.  
Further, a pharmaceutical composition (claim 97) for treating any and all disease in the absent of guidance as to the binding specificity of the trivalent multispecific binding molecule and in vivo working example is highly unpredictable.  Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) a trivalent bispecific binding molecule (MBM), comprising: (a) a first half antibody comprising in an N- to C-terminal orientation: (i) a scFv for binding to a first epitope of human fibroblast growth factor receptor 3 (FGFR3); (ii) a first Fab for binding to a second epitope of APLP2; and (iii) a first Fc domain; and (b) a second half antibody comprising, in an N- to C-terminal orientation: (i) a second Fab for binding to a third epitope of APLP2; (ii) a second Fc domain capable of heterodimerizing with the first Fc domain to form an Fc heterodimer wherein the FGFR3 binding scFv comprises a heavy chain variable (VH) and a light chain variable (VL) wherein the VH comprises the amino acid sequence of SEQ ID NO: 38 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 39 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 40 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 41, and the APLP2 binding Fab comprises a heavy chain variable (VH) and a light chain variable (VL) wherein the VH comprises the amino acid sequence of SEQ ID NO: 42 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 43 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 44 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 43 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 45 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 43, (2) the trivalent bispecific MBM wherein at least one Fc domain comprises H435R and Y436F substitution, numbering according to Kabat EU index, (3) the trivalent bispecific MBM wherein the first Fc domain with a knob-forming mutation comprises S354C and T366W and the second Fc domain with a hole-forming mutation comprises Y349C, T366S, L368A and Y407V, numbering according to Kabat EU index, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).   

Claims 84-85 and 87-97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for trivalent bispecific binding molecule (MBM), comprising: (a) a first half antibody comprising in an N- to C-terminal orientation: (i) a scFv for binding to a first epitope of human fibroblast growth factor receptor 3 (FGFR3); (ii) a first Fab for binding to a second epitope of APLP2; and (iii) a first Fc domain; and (b) a second half antibody comprising, in an N- to C-terminal orientation: (i) a second Fab for binding to a third epitope of APLP2; (ii) a second Fc domain capable of heterodimerizing with the first Fc domain to form an Fc heterodimer wherein the FGFR3 binding scFv comprises a heavy chain variable (VH) and a light chain variable (VL) wherein the VH comprises the amino acid sequence of SEQ ID NO: 38 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 39 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 40 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 41, and the APLP2 binding Fab comprises a heavy chain variable (VH) and a light chain variable (VL) wherein the VH comprises the amino acid sequence of SEQ ID NO: 42 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 43 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 44 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 43 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 45 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 43, (2) the trivalent bispecific MBM wherein at least one Fc domain comprises H435R and Y436F substitution, numbering according to Kabat EU index, (3) the trivalent bispecific MBM wherein the first Fc domain with a knob-forming mutation comprises S354C and T366W and the second Fc domain with a hole-forming mutation comprises Y349C, T366S, L368A and Y407V, numbering according to Kabat EU index, does not reasonably provide enablement for any trivalent multispecific binding molecules as set forth in claims 84-85 and 87-96 as a pharmaceutical composition set forth in claim 97. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Claim 84 encompasses any trivalent multispecific binding molecule (MBM), comprising: (a) a first half antibody comprising in an N- to C-terminal orientation: (i) any scFv means for binding to a first epitope of any first antigen; (ii) any first Fab means for binding to any second epitope of any second antigen; and (iii) a first Fc domain; and (b) a second half antibody comprising, in an N- to C-terminal orientation: (i) a second Fab means for binding to any third epitope of any third antigen; (ii) a second Fc domain capable of heterodimerizing with the first Fc domain to form an Fc heterodimer.
Claim 85 encompasses the trivalent MBM of claim 84, wherein the first, second and third antigens are any membrane-bound antigens.
Claim 87 encompasses the trivalent MBM of claim 84, in which two of the first, second and third epitopes are the same.
Claim 88 encompasses the trivalent MBM of claim 84, in which the second and third epitopes are different and the second and third antigens are the same.
Claim 89 encompasses the trivalent MBM of claim 84, wherein the scFv means is connected to the first Fab means via any linker.
Claim 90 encompasses the trivalent MBM of claim 89, wherein the linker is at least 5 amino acids in length.
Claim 91 encompasses the trivalent MBM of claim 90, wherein the linker is up to 40 amino acids in length.
Claim 92 encompasses the trivalent MBM of claim 91, wherein the linker is 25 to 35 amino acids in length.
Claim 93 encompasses the trivalent MBM of claim 91, wherein the linker is or comprises a multimer of GnS (SEQ ID NO: 61) or SGn (SEQ ID NO: 62), where n is an integer from 1 to 7.
Claim 94 encompasses the trivalent MBM of claim 93, wherein the linker is or comprises a multimer of G4S (SEQ ID NO: 4).
Claim 95 encompasses the trivalent MBM of claim 84, wherein the Fc domains in the Fc heterodimer comprise knob-in-hole mutations as compared to a wild type Fc domain.
Claim 96 encompasses the trivalent MBM of claim 84, wherein at least one Fc domain in the Fc heterodimer comprises a star mutation as compared to a wild type Fc domain.
Claim 97 encompasses a pharmaceutical composition comprising the trivalent MBM of claim 84 and an excipient.
The specification discloses bispecific, trivalent 2+1 N-terminus KLB binding scFv fused to the N-terminus of FGFR1c VH domain of IgG having the following structure:

    PNG
    media_image1.png
    245
    350
    media_image1.png
    Greyscale


The trivalent bispecific binding molecule comprises (a) a first half antibody comprising in an N- to C-terminal orientation, (i) a KLB binding scFv antibody, a linker consisting of SEQ ID NO: 57 fused to (ii) a first FGFR1c binding Fab and (iii) a first IgG1 Fc domain with knob-forming mutations (S354C, T366W, EU numbering) and (b) a second half antibody comprising in an N- to C-terminal orientation, (i) a second KLB binding Fab and (iii) a second IgG1 Fc domain with hole-forming mutations (Y349C, T366S, L368A, Y407V, EU numbering) wherein the first Fc domain heterodimerized with the second Fc domain to form an Fc heterodimer.  The KLB binder comprises a heavy chain variable (VH) and a light chain variable (VL) wherein the VH comprises the amino acid sequence of SEQ ID NO: 26 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 27 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 28 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 29, see Table 2B at p. 31-32. 
The FGFR1c binder comprises a heavy chain variable (VH) and a light chain variable (VL) wherein the VH comprises the amino acid sequence of SEQ ID NO: 30 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 31 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 32 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 33 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 34 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 35 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 36 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 35 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 37 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 35. 
The specification further discloses FGFR3 binder comprises a heavy chain variable (VH) and a light chain variable (VL) wherein the VH comprises the amino acid sequence of SEQ ID NO: 38 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 39 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 40 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 41, see Table 4 at p. 34.  
The specification discloses APLP2 binder comprises a heavy chain variable (VH) and a light chain variable (VL) wherein the VH comprises the amino acid sequence of SEQ ID NO: 42 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 43 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 44 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 43 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 45 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 43, see Table 5 at p. 35. 
The specification discloses CD63 binder comprises a heavy chain variable (VH) and a light chain variable (VL) wherein the VH comprises the amino acid sequence of SEQ ID NO: 46 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 47 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 48 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 49 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 50 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 51 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 52 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 53 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 54 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 55 or wherein the VH comprises the amino acid sequence of SEQ ID NO: 54 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 56. 
However, the specification does not teach the structure-identifying information, e.g., amino acid sequence about the heavy chain variable (VH) and light chain variable domain (VL) of scFv, first Fab and second Fab encompassed by the trivalent multispecific binding molecule (MBM) that correlated with binding to which epitopes of the which antigens or structure common to members of the genus, to enable one of skill in the art to make and use the claimed genus without undue experimentation.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.
For example, Lloyd et al. teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892); see, e.g., Discussion).
Similarly, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-118, Nov 14, 2003; PTO 892) teach that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.
Even assuming the antigen is FGFR3 and APLP2 (elected species), the art teaches monoclonal antibody that binds to a protein from one species may not bind to protein from another species. 
For example, Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular). 
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
Further, a pharmaceutical composition (claim 97) for treating any and all disease in the absent of guidance as to the binding specificity of the trivalent multispecific binding molecule and in vivo working example is highly unpredictable.  
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 84, 89-95 and 97 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US20180127501 (Bernett hereafter, published May 10, 2018; PTO 892). 
Regarding claims 84 and 95, Bernett teaches a trivalent (see monovalent + bivalent, para. [108], [555]) heterodimeric bispecific binding molecule such as scFv-mAb, comprising the following structure:

    PNG
    media_image2.png
    272
    291
    media_image2.png
    Greyscale

Wherein the (a) first half antibody (right side) comprising from N- to C terminus (i) anti-Antigen 2 scFv, (ii) a first anti-antigen 1 Fab (aka VH-CH1) and (iii) a first Fc domain, e.g., hinge CH2-CH3 domain, and (b) a second half antibody (left side of Figure 2E) comprising a second anti-Antigen 1 Fab and (ii) a second Fc domain, e.g., hinge CH2-CH3.  For all of the scFv domains depicted, they can be either N- to C-terminus variable heavy-(optional linker)-variable light, or the opposite.  The Fabs bind a first antigen and the scFv binds a second antigen.   The scFv can be attached either to the N-terminus of a heavy chain monomer, see entire document, title, caption of FIG. 2A to 2N, para. [0112].  The Fc domain includes a CH2-CH3 domain, and optionally a hinge domain, see para. [196].  Bernett teaches heterodimer between two Fc monomers A and B pairs include “knobs and holes” or “KIH” amino acid substitution such as T366S/L368A/Y407V paired with T366W, see paras. [116] to [120].  The bispecific antibodies bind to two different target receptor antigens, see para. [555] or recognize the same epitope, see para. [189], conformational or linear epitope, see para. [188] as a single antigen may have more than one epitope, see para. [186]. 
The reference 
    PNG
    media_image2.png
    272
    291
    media_image2.png
    Greyscale
wherein two Fab (antigen binding domains) binds to the same antigen 1 (aka same epitope) and the third antigen binding domain e.g., scFv binds to different antigen, e.g., antigen 2 or different epitope.  
Regarding claims 89 and 94, Bernett further teaches the scFv is connected to the first Fab via a linker, e.g., (GKPGS)4, see the line connecting between scFv and Fab in Fig 2E above, para. [230].  Examples of flexible linkers include (GS)n, (GSGG)n, (GGGGS)n, and (GGGS)n where n is an integer of at least one (aka GGGGS, which is identical to the claimed SEQ ID NO: 4 as per claim 94) and generally from 3 to 4 to 5, see para. [199].  
Claims 90-92 are included as reference linker (GGGGS)n wherein n is an integer of one, which  is 5 amino acids in length.  If n is 5, the reference linker is at least 25 amino acids in length, which is within the claimed range of up to 40 amino acids in length.  
Claim 93 is included as the reference (GGGGS)n wherein n is 1, which include the claimed multimer of G4S where n is 4.
Regarding claim 97, Bernett teaches a pharmaceutical composition or formulation comprising the reference trivalent bispecific antibody and a pharmaceutical acceptable carrier, excipient, such as buffers, see para. [694] to [696]. 
Since the Patent Office does not have the facilities for examining and comparing the antibodies of the instant invention to those of the prior art. the burden is on applicant to show that the prior art antibody is different from the claimed antibody. See In re Best, 562 F2d 1252. 195 USPQ 430(CCPA 1977).
Thus, the reference teachings anticipate the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 84, 87, 88 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over US20180127501 (Bernett hereafter, published May 10, 2018; PTO 892) in view of US20170320967 (Yang hereafter, published November 9, 2017; PTO 892).
The teachings of Bernett have been discussed supra.
Bernett does not teach the tivalent binding antibody wherein at least one Fc domain in the Fc heterodimer comprises a star mutation as compared to a wild type Fc domain as per claim 96.
However, Yang teaches trispecific and/or trivalent binding protein capable of binding three antigen targets, two of them being identical, see para. [001], [0031], [0032].   The binding protein comprises three antigen binding sites that specifically bind one, two, or three antigen targets or target proteins. In some embodiments, the binding protein binds three antigen targets. In some embodiments, the binding protein binds three different antigen targets. In some embodiments, two of the antigen binding sites bind the same antigen target. In those embodiments, the binding protein comprises the same binding domains twice, or different binding domains, and/or specifically binds different antigens or epitopes (aka two of the epitopes are the same as per claim 87) on the same antigen target. In some embodiments, three of the antigen binding sites bind the same antigen target. In those embodiments, the binding protein comprises the same binding domains three times, or different binding domains, and/or specifically binds different antigens or epitopes on the same antigen target.  Yang teaches a binding protein further comprises one or more mutations to improve purification, e.g., by modulating the affinity for a purification reagent. For example, it is known that heterodimeric binding proteins can be selectively purified away from their homodimeric forms if one of the two Fc regions of the heterodimeric form contains mutation(s) that reduce or eliminate binding to Protein A, because the heterodimeric form will have an intermediate affinity for Protein A-based purification than either homodimeric form and can be selectively eluted from Protein A, e.g., by use of a different pH. In some embodiments, the mutation comprises substitutions at positions corresponding to positions 435 and 436 of human IgG1 or IgG4 according to EU Index, wherein the amino acid substitutions are H435R and Y436F, which corresponds to the claimed Star mutation as evident in specification, p. 28, lines 3-7, para. [0144], [0145], [0217], [0545].  To improve the yields of the binding proteins, one of the two CH3 domains of the Fc comprises a “knob” amino acid substitutions are S354C, T366W, T366Y, S354C and T366W, or S354C and T366Y. In some embodiments, the “knob” mutation comprises substitutions at positions corresponding to positions 354 and 366 of human IgG1 or IgG4 according to EU Index. In some embodiments, the amino acid substitutions are S354C and T366W. In some embodiments, the “hole” mutation comprises substitution(s) at positions corresponding to positions 407 and, optionally, 349, 366, and/or 368 and of human IgG1 or IgG4 according to EU Index, see para. [0532] to [0533].  
Claim 88 is included because it is an obvious variation of Bernett and Yang’s teachings since Yang teaches the antibody binds different epitopes on the same antigen; swapping Bernett’s VH and VL in the scFv that binds to antigen 2 with the VH and VL in the first Fab that binds to antigen 1 (left side) for Yang’s VH and VL would obtain an antibody that binds different epitope (right side, scFv-Fab2) and the second and third antigen are the same (e.g., antigen 1).  
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to include the teachings of Yang in the bispecific, trivalent antibody of Bernett by substituting H435R and Y436F in one of the Fc in order to purify the heterodimer away from their homodimeric forms. 
One of ordinary skill in the art would have been motivated to do so because Yang teaches it is known that heterodimeric binding proteins can be selectively purified away from their homodimeric forms if one of the two Fc regions of the heterodimeric form contains mutation(s) that reduce or eliminate binding to Protein A column, see para. [0545].
The person of ordinary skill would have had a reasonable expectation of success in combining Yang’s H435R and Y436F substitution in one of the CH3 domain of Fc in Bernett’s bispecific trivalent antibody because Yang teaches that the heterodimers can be purified away from homodimers using Protein A affinity chromatography, see para. [0545]. 
 “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644